Citation Nr: 1703756	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral flat feet, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to June 1954, to include service in the Republic of Korea.  He died in May 2003.  The Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for bilateral flat feet for accrued benefits purposes, pursuant to an August 2011 Board decision, and assigned an initial noncompensable (0 percent) disability rating.


FINDING OF FACT

There is no evidence to show that the Veteran's bilateral flat feet were symptomatic or productive of anything more than mild symptoms during the relevant appeals period.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability rating for bilateral flat feet have not been met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In June 2005, prior to adjudication of the claim, the RO sent the Appellant a letter advising her of the information and evidence needed to substantiate and complete her claim.  This letter satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue now on appeal stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination with respect to his claim prior to his death, although VA obtained a medical opinion in March 2011.  As the Veteran died prior to the grant of service connection, no further examination is possible.  Rather, the decision herein is based on all of the evidence of record at the date of his death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). 

As VA satisfied its duties to notify and assist, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where, as here, a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Facts and Analysis

The Veteran filed a claim for service connection for bilateral flat feet in February 2003.  The claim was initially denied by a rating decision issued in May 2003.  The Veteran died in May 2003, prior to any examination of his feet.  As such, any assessment of the nature and severity of his service connected disability must be based on the evidence of record.  Sadly, the available evidence with respect to the Veteran's bilateral flat feet is slim.

Flat feet are rated under Diagnostic Code 5276.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran's service separation examination in June 1954 noted that he had flat feet, third degree, "NS" (not significant).

In February 1987 the Veteran was treated for neuroma of the right foot.  The provider noted that the Veteran had an asymptomatic hallux valgus deformity and experienced pain under the right third metatarsal head due to bursitis.

In March 1989 the Veteran was treated after injuring his left great toe kicking a chunk out from under his truck.  An X-ray showed a fracture of the left great toe and he was treated for this problem for several weeks.

The Veteran was treated for left foot pain in December 2001 and January 2002 referable to gout occurring in his left foot and left knee.  The record indicated that he had a history of gout in these areas.

An April 1994 record of emergency treatment showed that the Veteran was treated for a puncture wound to the bottom of his left foot after stepping on a nail.

The VA medical opinion obtained in 2011 from a podiatrist refers to the Veteran having an issue with edema in his feet in 1986.  The opinion also states that neuroma can be caused by flat foot.

Beyond that discussed above, no other evidence of record, either lay or medical, exists with respect to the nature and severity of the Veteran's bilateral flat feet.  Neither the Veteran nor the Appellant provided discussions of the symptoms of the disability which were present during the appeals period.  Without any evidence regarding the symptomatology, to include whether or not the Veteran had been prescribed corrective footwear of any sort, the Board must conclude that there is no basis upon which to assign an initial rating in excess of the current zero percent (noncompensable) disability rating.  The Board has considered the opinion of the podiatrist that neuroma, such as the Veteran was diagnosed with in 1987, can be caused by flat foot.  However, there is no specific evidence showing that the Veteran's neuroma in 1987 was caused by his flat foot, nor was there any evidence that the condition was still present 16 years later when he sought service connection for flat foot.  As such, the claim for a compensable disability rating for accrued benefits purposes must be denied.


Additional Considerations

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected disability of bilateral flat feet is reasonably described by the respective rating criteria.  The Veteran's primary symptom was asymptomatic flat feet; no other clear symptoms of flat feet were shown.  The Board finds that the schedular criteria contemplate the Veteran's symptoms and disability pictures and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additional Claims

In its August 2011 decision granting service connection for bilateral flat feet for accrued benefits purposes, the Board's discussion of the evidence included a March 2011 VA podiatry opinion which noted that the Veteran had had a history of bursitis, neuroma, edema, and a fractured toe, as well as a notation to the effect that a neuroma, diagnosed in the Veteran in 1987, could occur as a result of flat foot.

In April 2015, the Appellant filed a claim for secondary service connection for bursitis, neuroma, edema, and fractured toe.  The record does not show any response by the RO or AMC to the Appellant's filing; the Board addresses it here for informational purposes only.

Once a veteran is deceased, any pending claims may be pursued on an accrued benefits basis or on a substitution basis.  In an accrued benefits claim, the decision is made on the basis of the record at the time of the Veteran's death with respect to whether any benefit was due to the Veteran at that time; no additional evidence may be considered.  38 C.F.R. § 3.1000 (a).  In a substitution claim, the appellant steps into the shoes of the Veteran and may continue the claim for benefits.  Substitution, however, is only available in cases where the Veteran or claimant died after 2008 and would not be applicable here.  38 U.S.C.A. § 5121A.  Regardless, neither avenue allows for the filing of additional claims of service connection on any basis (other than service connection for the cause of the Veteran's death), to include secondary service connection, after the Veteran has died.  

In short, although the Board is sympathetic to the Appellant's situation and recognizes the Veteran's honorable service, the law does not provide an avenue on which she can pursue service connection claims for bursitis, neuroma, edema, or fractured toe, because these were not claims raised by the Veteran and pending at the time of his death.  


ORDER

Entitlement to an initial disability rating for bilateral flat feet for accrued benefits purposes is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


